
	

115 S1903 IS: Sensible, Timely Relief for America's Nuclear Districts' Economic Development Act of 2017
U.S. Senate
2017-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1903
		IN THE SENATE OF THE UNITED STATES
		
			October 2, 2017
			Ms. Duckworth introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To assist communities affected by stranded nuclear waste, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Sensible, Timely Relief for America's Nuclear Districts' Economic Development Act of 2017 or the STRANDED Act of 2017.
 2.FindingsCongress finds that— (1)in 1982, Congress authorized the Secretary of Energy and the Chairman of the Nuclear Regulatory Commission to safely manage and dispose of the most highly radioactive nuclear waste of the United States, a responsibility that includes—
 (A)removing spent nuclear fuel from commercial nuclear power plants for a fee; and (B)transporting the spent fuel to—
 (i)a permanent geological repository; or (ii)an interim storage facility before permanent disposal;
 (2)for more than 30 years, nuclear power plants have operated in good faith that the Federal Government would establish a permanent geological repository;
 (3)communities throughout the United States, including communities in the States of California, Connecticut, Florida, Illinois, Maine, Maryland, Michigan, New York, Vermont, and Wisconsin, are tasked with dealing with stranded nuclear waste;
 (4)communities affected by stranded nuclear waste are in fact interim nuclear waste storage sites; (5)the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101 et seq.)—
 (A)directed the Secretary to make annual impact assistance payments to States or appropriate units of local government to mitigate the social and economic impacts of the establishment and operation of interim nuclear waste storage capacity within the jurisdictional boundaries of an affected community; and
 (B)established the rate for impact assistance payments at $15 per kilogram of spent nuclear fuel; (6)decommissioning a commercial nuclear power plant is often catastrophic for the host community because nuclear power plants are major employers and the primary source of local tax revenue;
 (7)stranded nuclear waste is a profound obstacle to future economic growth, deterring potential employers and residents from considering the host community;
 (8)stranded nuclear waste prevents economic development in communities in which the stranded nuclear waste is located; and
 (9)it is critical to provide resources to communities that— (A)are challenged by stranded nuclear waste; or
 (B)will be challenged by stranded nuclear waste during the 10-year period beginning on the date of enactment of this Act.
 3.DefinitionsIn this Act: (1)AcademyThe term Academy means the National Academy of Sciences.
 (2)Affected communityThe term affected community means a municipality that contains stranded nuclear waste within the boundaries of the municipality, as determined by the Secretary.
 (3)Eligible civilian nuclear power plantThe term eligible civilian nuclear power plant means a nuclear power plant that— (A)has been decommissioned; or
 (B)is in the process of being decommissioned. (4)SecretaryThe term Secretary means the Secretary of Energy.
 (5)Stranded nuclear wasteThe term stranded nuclear waste means nuclear waste or spent nuclear fuel stored in dry casks or spent fuel pools at a decommissioned or decommissioning nuclear facility.
			4.Innovative solutions study
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall enter into an arrangement under which the Academy, in collaboration with the National Laboratories (as the term is defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801)), shall conduct a study to determine whether opportunities exist for affected communities to consider alternatives to nuclear facilities, generating sites, and waste sites.
 (b)CompletionThe Secretary shall ensure that, not later than 1 year after the date of enactment of this Act, the Academy—
 (1)completes the study described in subsection (a); and (2)submits to the appropriate Committees of Congress a report describing findings and recommendations based on the study.
				5.Stranded Nuclear Waste Task Force
 (a)EstablishmentThe Secretary shall establish a task force, to be known as the Stranded Nuclear Waste Task Force— (1)to conduct a study on existing public and private resources and funding for which affected communities may be eligible; and
 (2)to develop immediate and long-term economic adjustment plans tailored to the needs of each affected community.
 (b)StudyNot later than 180 days after the date of enactment of this Act, the Stranded Nuclear Waste Task Force shall complete and submit to Congress the study described in subsection (a).
			6.Economic impact grants
 (a)EstablishmentNot later than 60 days after the date of enactment of this Act, the Secretary shall establish and carry out a noncompetitive grant program to provide financial assistance to units of local government within the jurisdictional boundary of which an eligible civilian nuclear power plant is located to offset the economic and social impacts of stranded nuclear waste in affected communities.
 (b)EligibilityA unit of local government that is an affected community shall be eligible to receive a grant under this section for a fiscal year.
			(c)Awards
 (1)AmountThe amount of a grant awarded under subsection (a) shall be equal to $15 for each kilogram of spent nuclear fuel stored at the eligible civilian nuclear power plant in the affected community.
 (2)Number and frequencyWith respect to each eligible civilian nuclear power plant, the Secretary may only award 1 grant under subsection (a) to each eligible unit of local government for each fiscal year.
				7.Tax incentives for affected communities
 (a)New markets tax creditSection 45D of the Internal Revenue Code of 1986 is amended— (1)in subsection (b)(1)(B), by inserting or qualified nuclear affected community investments before the comma;
 (2)in subsection (b)(3), by inserting or qualified nuclear affected community investments before the period; (3)in subsection (c)(1)(A), by striking for, and all that follows and inserting “for—
					
 (i)low-income communities or low-income persons, or (ii)nuclear affected communities or individuals residing in nuclear affected communities,;
 (4)in subsection (c)(1)(B), by inserting or nuclear affected communities, whichever is applicable, after low-income communities; (5)in subsection (d)—
 (A)by striking low-income community in the heading; (B)by striking In general in the heading of paragraph (1) and inserting Qualified low-income community investment; and
 (C)by adding at the end the following new paragraph:  (4)Qualified nuclear affected community investmentThe term qualified nuclear affected community investment means any investment, loan, loan purchase, or service which would be a qualified low-income community investment if paragraphs (1), (2), and (3) were applied by substituting nuclear affected community and nuclear affected communities for low-income community and low-income communities, respectively, each place they appear.;
 (6)in subsection (e)— (A)by inserting and nuclear affected community after community in the heading;
 (B)by striking In general in the heading of paragraph (1) and inserting Low-income community; (C)in paragraph (3), by striking In and inserting For purposes of paragraph (1), in; and
 (D)by adding at the end the following new paragraph:  (6)Nuclear affected communityThe term nuclear affected community means an affected community as defined in section 3(2) of the STRANDED Act of 2017 and any other municipality which borders on a municipality where a commercial nuclear power plant which has been decommissioned or is in the process of being decommissioned is located.; and
 (7)in subsection (f)(2)(B), by inserting or qualified nuclear affected community investments after qualified low-income community investments. (b)First-Time homebuyer credit (1)In generalSection 36 of the Internal Revenue Code of 1986 is amended—
 (A)by inserting for nuclear affected communities after credit in the heading; (B)in subsection (a), by striking in the United States and inserting in a nuclear affected community;
 (C)in subsection (b), by striking paragraphs (2) and (3) and redesignating paragraph (4) as paragraph (2);
 (D)in subsection (c), by striking paragraph (4) and by inserting after paragraph (3) the following new paragraph:
						
 (4)Nuclear affected communityThe term nuclear affected community means an affected community, as defined in section 3(2) of the STRANDED Act of 2017.; and (E)by striking subsections (f), (g), and (h).
 (2)Clerical amendmentThe table of sections for subpart C of part IV of subchapter A of chapter 1 of such Code is amended by striking the item relating to section 36 and inserting the following new item:
					Sec. 36. First-time homebuyer credit for nuclear affected communities..
				(c)Effective dates
 (1)New markets tax creditThe amendments made by subsection (a) shall apply to allocations of credits under section 45D of the Internal Revenue Code of 1986 in calendar years beginning after the date of the enactment of this Act.
 (2)First-time homebuyer creditThe amendments made by subsection (b) shall apply to the purchase of a principal residence after the date of the enactment of this Act.
				8.Authorization of appropriations
 (a)In generalThere is authorized to be appropriated to carry out this Act $94,000,000 for each of fiscal years 2018 through 2024.
 (b)No offsetNone of the funds made available under this section may be used to offset the funding for any other Federal program.
